PER CURIAM
Claimant seeks review of an order of the Workers’ Compensation Board reversing the referee’s decision that he is permanently and totally disabled. Although we agree with employer that substantial evidence supports the Board’s findings concerning permanent and total disability, we reverse and remand to the Board, because there is a preliminary issue that must be decided.
From the outset, claimant has contended that the determination order, which awarded him 30 percent permanent partial disability for loss of use of his right leg, was inadequate. In the alternative, he contended that the order had been entered prematurely. We conclude that he preserved the alternative issue for Board review. Because the referee found that claimant was permanently and totally disabled, she held that she did not need to address whether the claim had been prematurely closed. The Board, in reversing the referee, also failed to address whether the claim had been prematurely closed. Contrary to the referee’s reasoning, whether the claim was prematurely closed is a question that must be decided before any award of benefits can be made.
Reversed and remanded for reconsideration.